465 S.W.2d 153 (1971)
Larry Eugene LAND, Appellant,
v.
The STATE of Texas, Appellee.
No. 43576.
Court of Criminal Appeals of Texas.
April 7, 1971.
Clayton E. Evans, Fort Worth, for appellant.
Frank Coffey, Dist. Atty., Joe C. Spurlock, II, Bill Mills, Truman Power and Roger W. Crampton, Asst. Dist. Attys., Fort Worth, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is robbery; the punishment, twenty-two (22) years.
The first ground of error is that the court erred in admitting the fruits of a search of an automobile trailer. An officer arrived upon the scene of a robbery which was committed by a shotgun and was given the make, model and license number of an automobile towing a trailer which were seen at the scene of the robbery. He called the station to have them broadcast such information. Some 15 to 20 minutes later such an automobile was stopped and searched by officers and shotguns were found in the trailer. We had before us practically the same facts in Jones v. State, 171 Tex.Cr.R. 608, 352 S.W.2d 270. See also the cases there cited and Weeks v. *154 State, Tex.Cr.App., 417 S.W.2d 716, cert. denied, 389 U.S. 996, 88 S.Ct. 500, 19 L.Ed. 2d 494. The officers were under these authorities clearly authorized to arrest appellant, who was the driver of the wanted automobile and search the same as well as the trailer attached thereto. We overrule appellant's first ground of error.
He next contends that the court erred in informing the jury that counsel was court appointed. No authority is cited. Further, appellant does not say how he was harmed, and we can perceive no harm from this disclosure.
His third ground of error is that the court erred in permitting pictures of appellant taken at the scene of arrest. We find that such pictures were admitted without objection and nothing is presented for review.
We have examined appellant's pro se brief filed in this Court and have found no merit in any of his contentions. See Art. 40.09, Sec. 13, Vernon's Ann.C.C.P.
Finding no reversible error, the judgment is affirmed.